DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15 July 2021 and 23 September 2021 were considered by the examiner.  Regarding the IDS filed 23 September 2021, the entry for the Foreign Document Number KR 10-1019554 has been corrected to reflect that the corresponding Applicant is “KODI-S Co., Ltd.” per Applicants remarks filed 27 September 2021. 

Response to Amendment
The amendment filed 23 September 2021 has been entered. Claims 1-12 remain pending in this application.  Claims 1 and 2 have been amended.  Applicant's amendment to the specification and the claims have overcome the specification objection previously set forth in the Non-Final Office Action mailed 24 June 2021. 

Response to Arguments
Regarding the previous drawing objection, Applicant states in the remarks filed 23 September 2021 that a “Prior Art” label was added to Fig. 3 in the replacement drawings, however, no replacement drawings appear to have been filed.  For these reasons, the drawing objections are maintained.
Regarding the prior art rejections, the Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot in view of the new ground(s) of rejection set forth below.

Drawings
Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  Fig. 3 is referred to as “conventional electrical contactor” on the last line of pg. 6 and the first line of pg. 7 in the specification, and therefore understood to be prior art.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.








[AltContent: textbox (Coupling Portion)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Installing Portion)]
[AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: arrow][AltContent: textbox (First Reference Point, O)][AltContent: arrow][AltContent: oval][AltContent: textbox (Base End Portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Straight Portion)][AltContent: textbox (Curved Portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Plurality of Arm Portions)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    297
    442
    media_image1.png
    Greyscale

[AltContent: textbox (Pedestal Portion)]
[AltContent: textbox (Second Reference Point, P)]
[AltContent: textbox (Positioning portion)]
[AltContent: textbox (Contact Portion)]

Annotated Fig. 2 of Fukami et al. US 2009/0160473 (Fukami)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 6, 7, 8, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukami et al. US 2009/0160473 (Fukami).
Regarding claim 1, Fukami teaches (see Fig. 2 and annotated Fig. 2 above) an electrical contactor (test contactor 14) comprising: 
an installing portion (attachment portion 24); 
a base end portion (joining region 48) extending continuously toward the installing portion (joining region 48 extends toward attachment portion 24); 
a plurality of arm portions (arms 42, 44) extending from the base end portion (joining region 48) in a longitudinal direction (arms 42, 44 extend longitudinally as shown); 
a coupling portion (joining region 46) coupled to the tip of each of the arm portions (joining region 46 coupled to arms 42, 44);
a pedestal portion (pedestal portion 28) provided continuously toward the coupling portion (pedestal 28 extends toward joining region 46); and 
a contact portion (contact portion 30) provided at a lower end of the pedestal portion (contact portion 30 provided at the lower end of pedestal portion 28),
wherein each of the plurality of arm portions elastically supports the contact portion in contact with a first contact target (see para [0085] – arms 42, 44 provide support for contact portion 30 contacting device under test 12), and
wherein a curved portion (curved portion as annotated in Fig. 2 above) is provided on a coupling portion side of a closest-to-contact-portion arm portion that is the closest to the contact portion among the plurality of arm portions (see annotated Fig. 2 above – curved portion is provided on the joining region 46 side of the arm 44 which is closed to the contact portion 30).
Regarding claim 2, Fukami teaches (see Fig. 2 and annotated Fig. 2 above) the electrical contactor according to claim 1,
wherein the closest-to-contact-portion arm portion (arm 44) is provided with a straight portion (see annotated Fig. 2 above – straight portion of arm 44) supported by the base end portion (joining region 48) or the coupling portion (joining region 46) and extending linearly in the longitudinal direction (see straight portion of arm 44 above), and
wherein the curved portion is integrally formed with the straight portion (see annotated Fig. 2 above – curved portion is shown as integrally connected with straight portion.  Also see para [0046-0047] – main body of the contactor 14, including attachment portion 24, arm portion 26, and pedestal portion 28, are formed integrally) and provided toward the coupling portion (curved portion is toward the joining region 46), the curved portion suppressing an amount of movement of the contact portion (presence of curved portion between arm 44 and pedestal 28 inherently suppresses movement of contact portion 30 by adding structural rigidity to the contactor).
Regarding claim 3, Fukami teaches (Fig. 2 and annotated Fig. 2) the electrical contactor according to claim 1, wherein a curved shape of the curved portion is formed based on a first distance from a reference point in the longitudinal direction at a boundary between the curved portion and the straight portion of the closest-to-contact-portion arm portion (see annotated Fig. 2 above – first reference point labeled O between curved portion and straight portion. Distance in the horizontal direction between first and second reference points P and O corresponds to claimed first distance) and a second distance from the reference point in a direction perpendicular to the longitudinal direction on a plane of a main body of the electrical contactor (see annotated Fig. 2 above – distance in the vertical direction between first and second reference points P and O corresponds to the claimed second distance.  This interpretation appears consistent with Fig. 5 of the pending application).
Regarding claim 6, Fukami teaches (Figs. 1-2 and annotated Fig. 2 above) an electrical connecting apparatus, comprising: 
a plurality of electrical contactors (contactors 14, plurality shown in Fig. 1) that come into electrical contact with a first contact target (see Fig. 1 – contactors 14 contact device under test 12), and a second contact target (see Fig. 1 – contactors 14 contact probe board 54), the electrical connecting apparatus electrically connecting the first contact target and the second contact target via each of the electrical contactors (see Fig. 1 and para [0073] – contactors 14 electrically contact probe board 54 and device under test 12 such that signal art passed from board 50 to DUT 12),
wherein each of the plurality of electrical contactors is the electrical contactor according to claim 1 (see claim 1 above).
Regarding claim 7, Fukami teaches (Figs. 1-2 and annotated Fig. 2 above) the electrical contactor according to claim 2, wherein a curved shape of the curved portion (see curved portion in annotated Fig. 2 above) is formed based on a first distance from a reference point (reference point O in annotated Fig. 2 above) in the longitudinal direction at a boundary between the curved portion and the straight portion of the closest-to-contact-portion arm portion (see annotated Fig. 2 above – first reference point labeled O between curved portion and straight portion. Distance in the horizontal direction between first and second reference points P and O corresponds to claimed first distance) and a second distance from the reference point in a direction perpendicular to the longitudinal direction on a plane of a main body of the electrical contactor (see annotated Fig. 2 above – distance in the vertical direction between first and second reference points P and O corresponds to the claimed second distance.  This interpretation appears consistent with Fig. 5 of the pending application and in in the plane of the main body of the probe).
Regarding claim 8, Fukami teaches (Figs. 1-2 and annotated Fig. 2 above) an electrical connecting apparatus, comprising: 
a plurality of electrical contactors (contactors 14, plurality shown in Fig. 1) that come into electrical contact with a first contact target (contactors 14 contact device under test 12) and a second contact target (see Fig. 1 – contactors 14 contact probe board 54), the electrical connecting apparatus electrically connecting the first contact target and the second contact target via each of the electrical contactors (see Fig. 1 and para [0073] – contactors 14 electrically contact probe board 54 and device under test 12 such that signal art passed from board 50 to DUT 12),
wherein each of the plurality of electrical contactors is the electrical contactor according to claim 2 (see claim 2 above).
Regarding claim 9, Fukami teaches (Figs. 1-2 and annotated Fig. 2 above) an electrical connecting apparatus, comprising: a plurality of electrical contactors (contactors 14) that come into electrical contact with a first contact target (contactors 14 contact device under test 12) and a second contact target (see Fig. 1 – contactors 14 contact probe board 54), the electrical connecting apparatus electrically connecting the first contact target and the second contact target via each of the electrical contactors(see Fig. 1 and para [0073] – contactors 14 electrically contact probe board 54 and device under test 12 such that signal art passed from board 50 to DUT 12),
wherein each of the plurality of electrical contactors is the electrical contactor according to claim 3 (see claim 3 above).
Regarding claim 12, Fukami teaches (Figs. 1-2 and annotated Fig. 2 above) electrical connecting apparatus, comprising: a plurality of electrical contactors (contactors 14) that come into electrical contact with a first contact target (contactors 14 contact device under test 12) and a second contact target (see Fig. 1 – contactors 14 contact probe board 54), the electrical connecting apparatus electrically connecting the first contact target and the second contact target via each of the electrical contactors (see Fig. 1 and para [0073] – contactors 14 electrically contact probe board 54 and device under test 12 such that signal art passed from board 50 to DUT 12), wherein each of the plurality of electrical contactors is the electrical contactor according to claim 7 (see claim 7 above)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fukami et al. US 2009/0160473 (Fukami) in view of Miyagi et al. US 2009/0009201 (Miyagi).
Regarding claim 4, Fukami teaches (Figs. 2 and annotated Fig. 2 above) the electrical contactor according to claim 1, wherein the pedestal portion is provided with a positioning portion (see annotated Fig. 2 above) for the contact portion (contact portion 30) between the contact portion and the closest-to-contact-portion arm portion (positioning portion as labeled above is between contact portion 30 and arm 44).
Fukami does not explicitly teach the positioning portion having a surface parallel to the straight portion extending linearly.
Miyagi teaches (Figs. 1, 2) the positioning portion having a surface parallel to the straight portion extending linearly (see Fig. 1, 2 - shelf face 28 is a flat shelf plane per para [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positioning portion taught by Fukami to have a surface parallel with the straight portion as taught by Miyagi in order to create a positioning mark for the probe assembly as described in para [0033] of Miyagi.
Regarding claim 5, Fukami in view of Miyagi teaches the electrical contactor according to claim 4, but does not teach wherein the pedestal portion is provided with a position confirmation portion for confirming a position of the contact portion, at a position opposed to the positioning portion.
Miyagi teaches (Fig. 1, 2) the pedestal portion is provided with a position confirmation portion (see Fig. 2 – groove 32) for confirming a position of the contact portion (see para [0032-0033] – groove creates positioning mark imaged with camera for confirming position), at a position opposed to the positioning portion (see Fig. 2 and 6 and para [0033] – positioning mark for determination of contact portion 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contactor taught by Fukami in view of Miyagi to include a position confirmation portion as taught by Miyagi in order to achieve the predictable results determining position of the probe tip.
Regarding claim 10, Fukami teaches (Figs. 1-2 and annotated Fig. 2 above) an electrical connecting apparatus, comprising: a plurality of electrical contactors (contactors 14) that come into electrical contact with a first contact target (contactors 14 contact device under test 12) and a second contact target (see Fig. 1 – contactors 14 contact probe board 54), the electrical connecting apparatus electrically connecting the first contact target and the second contact target via each of the electrical contactors (see Fig. 1 and para [0073] – contactors 14 electrically contact probe board 54 and device under test 12 such that signal art passed from board 50 to DUT 12),
wherein each of the plurality of electrical contactors is the electrical contactor according to claim 4 (see claim 4 above).
Regarding claim 11, Fukami teaches (Figs. 1-2 and annotated Fig. 2 above) an electrical connecting apparatus, comprising: a plurality of electrical contactors (contactors 14) that come into electrical contact with a first contact target (contactors 14 contact device under test 12) and a second contact target (see Fig. 1 – contactors 14 contact probe board 54), the electrical connecting apparatus electrically connecting the first contact target and the second contact target via each of the electrical contactors(see Fig. 1 and para [0073] – contactors 14 electrically contact probe board 54 and device under test 12 such that signal art passed from board 50 to DUT 12),
wherein each of the plurality of electrical contactors is the electrical contactor according to claim 5 (see claim 5 above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEE E RODAK/Primary Examiner, Art Unit 2868